                         IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF KANSAS

In re:                              )
                                    )     Case No. 19-41545
Fencepost Productions, Inc.,        )
                                    )     Chapter 11
             Debtor.                )
______________________________________________________________________________

In re:                              )
                                    )     Case No. 19-41542
NPB Company, Inc.,                  )
                                    )     Chapter 11
            Debtor.                 )
______________________________________________________________________________

                  ASSOCIATED BANK, N.A.’S OBJECTION TO
     DEBTORS’ JOINT MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS

         Senior secured creditor Associated Bank, N.A. (“Associated”) hereby files this objection

(the “Objection”) to Debtors Fencepost Productions, Inc. (“Fencepost”) and NPB Company, Inc.’s

(“NPB”, together with Fencepost, the “Debtors”) Joint Motion for Entry of Interim and Final

Orders (A) Authorizing Post-Petition Financing and (B) Request for Scheduling Hearings on

Interim and Final Approval [Doc. 21] (the “DIP Motion”) and states as follows:

                                          INTRODUCTION

         1.        Associated and Debtors entered into a revolving credit facility secured by first-

priority liens in Debtors’ personal property. Availability on the loan was contingent on the value

of Debtors’ eligible accounts receivable and inventory. Debtors filed these cases hours before an

emergency hearing to appoint a receiver over them. The basis for the proposed receivership was

Associated’s discovery that Debtors had overstated and inflated their eligible inventory by at least

$3 million and Debtors’ apparent diversion of its accounts receivable proceeds from Associated’s




                                                   1
HB: 4823-0045-9439.1
                       Case 19-41545   Doc# 38     Filed 12/24/19     Page 1 of 12
lockbox. Associated also sought a judgment against Debtors for at least $7.6 million due to their

breach of the loan.

         2.        Since filing these cases to avoid the receivership, Debtors have filed a single

motion, the DIP Motion. The DIP Motion fails to include any evidentiary support: (i) it fails to

attach anything to support Debtors need for and ability to repay a $6.5 million DIP loan at 12.5%

interest in one year; (ii) it fails to include the underlying credit agreement or proposed order in

clear violation of Rule 4001(c) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”); (iii) while the DIP Motion proposes that Debtors will grant liens only in post-petition

inventory and accounts receivables, it fails to provide any specifics or mechanics on how Debtors

will account for, preserve, protect and segregate the pre-petition collateral and its proceeds; and

(iv) it fails to provide Associated with any adequate protection while it needlessly holds on to

Associated’s collateral. To this end, it is unclear how Debtors have managed to operate for almost

a week with any authority to use cash collateral. The DIP motion should be denied. Given these

circumstances, Associated intends to move for the appointment of a chapter 11 trustee or to convert

these cases.

                                           BACKGROUND

I.       Debtors and Associated Enter Into the Loan.

         3.        On or about April 10, 2018, Associated and Debtors executed that certain Loan and

Security Agreement (as amended, the “Loan Agreement”, a true and correct copy of which is

attached hereto as Exhibit 1) whereby Associated agreed to loan Debtors up to $13 million under

a revolving credit facility (the “Loan”). Availability under the Loan is calculated based on a




                                                   2
HB: 4823-0045-9439.1
                       Case 19-41545   Doc# 38     Filed 12/24/19    Page 2 of 12
percent of Debtors’ eligible accounts receivable and eligible inventory. 1            Debtors granted

Associated a first-priority security interest in substantially all of their personal assets and property

(the “Collateral”). 2 Associated properly perfected its security interests in the Collateral by, among

other things, filing UCC-1 financing statements evidencing its liens (true and correct copies of

which are attached hereto as Exhibit 2). Accordingly, Associated holds a valid and properly

perfected first-priority security interest in and lien on the Collateral.

          4.       On or about April 10, 2018, Old Dominion Apparel Corporation executed that

certain Guaranty whereby it unconditionally guaranteed Debtors’ obligations under the Loan (the

“Guaranty”, a true and correct copy of which is attached hereto as Exhibit 3).

II.       Debtors’ Financial Condition Deteriorates and They Default.

          5.       Debtors struggled throughout 2019.       Their unaudited, interim, consolidated

financial statements as of September 30, 2019, a true and correct copy of which are attached hereto

as Exhibit 4, show that as of September 30, 2019, Debtors had: (i) roughly $10,000 in cash; (ii)

negative equity valuation of over $4.3 million; and (iii) lost almost $200,000 in 2019.

          6.       The borrowing base certificate dated November 6, 2019 submitted by Debtors to

Associated admitted that Debtors were over-advanced by at least $436,174.12 (the “November

2019 Borrowing Base Certificate”, a true and correct copy of which is attached hereto as Exhibit

5). Even so, Debtors subsequently requested that Associated advance funds for their November

6, 2019 payroll, which Associated did.

          7.       On November 27, 2019, Associated issued and delivered to Debtors a notice

articulating numerous events of default under the Loan and Guaranty and accelerating the Loan, a


1
  Loan Agreement §§ 2.1; 1.1 “Borrowing Base,” “Eligible Account,” “Eligible Inventory,” “Revolving
Commitment,” and “Revolving Loan Availability.”
2
    Loan Agreement § 8.


                                                   3
HB: 4823-0045-9439.1
                       Case 19-41545   Doc# 38     Filed 12/24/19      Page 3 of 12
true and correct copy of which is attached hereto as Exhibit 6. As of November 27, 2019, there

was at least $7,658,701.14 due from Debtors under the Loan, which they have failed to pay.

III.     Associated Files the Receivership Action to Protect the Collateral.

         8.        Associated has also discovered that Debtors have overstated their eligible inventory

to induce Associated to over-advance millions of dollars on the Loan and appear to have diverted

proceeds from their accounts receivable away from Associated’s lockbox.

         9.        A significant portion of the Collateral is Debtors’ inventory (the “Inventory”),

consisting of finished apparel. While Debtors reported a total consolidated inventory of $5.8

million as of June 30, 2018, this figure ballooned to $9.182 million as of June 30, 2019. This

increase also coincided with Debtors convincing Associated in September 2018 to increase the

advance rate for eligible inventory from 60% to 70% under the Loan. 3

         10.       Associated performed an Inventory cost test as of July 31, 2019 to determine the

Inventory’s per unit cost and overall value. The results of this Inventory cost test were then

compared with unit costs reported by Debtors on the August 9, 2019 and August 14, 2019

Borrowing Base Certificates. Overall, the comparison showed that Debtors had overstated the

value of their Inventory on the August 14, 2019 Borrowing Base Certificate by nearly $953,000.

A true and correct copy of this comparison is attached hereto as Exhibit 8.

         11.       Associated conducted another Inventory audit in October and November 2019. An

Inventory test count at Debtors’ Missouri warehouse on October 22, 2019 showed a gross

Inventory shortage of roughly $336,000 for NPB and roughly $100,000 for Fencepost. Debtors

were not able to provide a satisfactory explanation or supporting documents for these shortages.




3
  See First Amended to Loan and Security Agreement dated September 24, 2018, a true and correct copy of which is
attached hereto as Exhibit 7, § 2.B.


                                                       4
HB: 4823-0045-9439.1
                       Case 19-41545     Doc# 38       Filed 12/24/19       Page 4 of 12
         12.       The problems at Debtors’ New Jersey warehouse were even worse. Debtors had

submitted an Inventory report claiming that Fencepost had $2,367,874.32 in Inventory there as of

October 22, 2019. Associated later learned that Debtors had only two containers at this warehose

on that date. Matthew Gray (“Gray”), Debtors’ CEO, confirmed in a November 1, 2019 email that

these containers hold about $100,000 of inventory on average. Accordingly, there appears to have

been a difference of over $2 million between the value of reported and actual Fencepost Inventory

at the New Jersey warehouse as of October 22, 2019.

         13.       From August 2019 onward, Fencepost also appears to have improperly included as

eligible Inventory in borrowing base certificates submitted to Associated Inventory that was

subject to liens granted by Fencepost to Newbridge Global Sourcing, LLC (“Newbridge”). 4

During this time period, Newbridge filed three financing statements with the Missouri Secretary

of State against Fencepost, claiming a purchase money security interest in certain purchase orders

(the “Newbridge Financing Statements”, true and correct copies of which are attached hereto as

Exhibit 9). The styles of Inventory listed in these purchase orders are also found and listed in

Inventory reports submitted by Fencepost to Associated during the same time.

         14.       In November 2019, payments from Debtors’ accounts receivable to Associated

began to dramatically decrease. Under the Loan, Debtors’ collections from accounts receivable

must pass through a lockbox at Associated. (Loan Agreement § 6.4.) While the first half of

November saw almost $1.9 million flow into the lockbox, only $6,144.72 came in from November




4
  “Eligible Inventory” under the Loan Agreement cannot be “subject to any other assignment, claim or Lien.” (Id. §
1.01 “Eligible Inventory”; § 1.01 “Lien.”)


                                                        5
HB: 4823-0045-9439.1
                       Case 19-41545      Doc# 38       Filed 12/24/19        Page 5 of 12
19th through December 12th.5 This decline suggests either that Debtors’ businesses have effectively

ended or they have been improperly diverting accounts receivable proceeds.

         15.       Due to concerns regarding Debtors’ Inventory and accounts receivable proceeds,

Associated filed a complaint on December 4, 2019, in the United States District Court for the

Western District of Missouri for breach of the Loan and Guaranty and asked for the expedited

appointment of a receiver to take control of Debtors’ businesses and personal property (the

“Receivership”). 6 Associated offered to fund a receiver budget as a part of the Receivership.

IV.      Debtors File for Bankruptcy Only Hours Before Receivership Hearing.

         16.       The Receivership Court scheduled a hearing on Associated’s emergency motion to

appoint a receiver over Debtors for December 18, 2019 at 1:00 pm. (Receivership Action Doc.

No. 11.) That morning (the “Petition Date”), Debtors filed voluntary chapter 11 petitions under

the United States Bankruptcy Code, 11 U.S.C. § 101 et seq. (the “Code”) to stay the Receivership.

         17.       On the Petition Date, Associated filed with this Court and emailed Debtors’ counsel

a notice that Associated did not consent to Debtors’ use of cash collateral. (Doc. No. 3.) Debtors

have not filed a motion to use cash collateral.

         18.       On December 19, 2019, Debtors filed the DIP Motion. It seeks approval of a $6.5

million loan facility with 12.5% annual interest to be repaid in 1 year (the “DIP Loan”) with

Alterna Capital Solutions secured by a lien on post-petition inventory and accounts receivable. It

does not include a copy of any credit agreement, proposed order or any other documents. Debtors




5
 See Loan History Statement as of December 12, 2019, a true and correct copy of which is attached hereto as Exhibit
10).
6
  See Complaint [Doc. No. 1] and Emergency Motion to Appoint Receiver and Request for Expedited Hearing and
Suggestions in Support Thereof [Doc. No. 2] filed in Associated Bank, N.A. v. Fencepost Productions, Inc., et al.,
Case No. 4:19-cv-00971-LMC (W.D. Mo. Filed Dec. 4, 2019), which documents and exhibits thereto Associated
incorporates herein by reference.


                                                        6
HB: 4823-0045-9439.1
                       Case 19-41545      Doc# 38        Filed 12/24/19       Page 6 of 12
never asked Associated or its other lenders to fund the DIP Loan. Associated would consider

funding a budget in these cases if its various objections were addressed.

                                            ARGUMENT

         19.       The DIP Motion is woefully deficient and should be denied. As a threshold matter,

it fails to attach the most basic documents and information required by Bankruptcy Rule 4001(c),

including the underlying credit agreement and proposed order. It also provides no evidentiary

support, let alone anything that suggests that the DIP Loan is necessary, sufficient or supported by

sound or reasonable business judgment. Indeed, the DIP Motion is not in the best interests of the

estate or its creditors and fails to provide any specificity regarding how Debtors will account for,

preserve, protect and segregate the existing, pre-petition inventory and accounts receivable as well

as their proceeds from the post-petition assets. Nor does it account for how Debtors have been

operating since the Petition Date without any authority to use cash collateral or provide Associated

with any adequate protection.

I.       Legal Standard

         20.       The DIP Motion seeks approval to obtain post-petition financing under section

364(c)(2) of the Code, which provides that if Debtors are “unable to obtain unsecured credit

allowable under section 503(b)(1),” the court may authorize them to obtain financing “secured by

a lien on property of the estate that is not otherwise subject to a lien.”

         21.       Bankruptcy Rule 4001(c) further requires that the DIP Motion “shall be

accompanied by a copy of the credit agreement and a proposed form of order.” Fed. R. Bankr. P.

4001(c)(1)(A). It also must include a concise statement regarding certain critical provisions of the

credit agreement, including the events of default and borrowing conditions. Id. 4001(c)(1)(B).

Finally, Bankruptcy Rule 4001(c) requires that the DIP Motion describe the nature and extent of



                                                   7
HB: 4823-0045-9439.1
                       Case 19-41545   Doc# 38     Filed 12/24/19      Page 7 of 12
certain provisions, including (i) any proposed adequate protection for pre-petition creditors or use

of property of the estate and (ii) deadlines associated with the plan confirmation process. Id.

4001(c)(1)(B)(ii) and (vi).

         22.       To prevail on the DIP Motion, Debtors bear the burden on four issues: (1) the

proposed financing is an exercise of sound and reasonable business judgment; (2) no alternative

financing is available on any other basis; (3) the financing is in the best interests of the estate and

its creditors; and (4) as a corollary to the first three points, no better offers, bids or timely proposals

are before the court. In re Western Pac. Airlines, Inc., 223 B.R. 567, 572 (Bankr. D. Colo. 1997).

II.      The DIP Motion Should Be Denied for Numerous, Independent Reasons.

         23.       As a threshold matter, the DIP Motion must be denied because it fails to satisfy

numerous requirements under Bankruptcy Rule 4001(c). First, it fails to attach a credit agreement

and a proposed order. Fed. R. Bankr. P. 4001(c)(1)(A). Second, it fails to provide the required

statements regarding events of default or borrowing conditions under the DIP Loan.                      Id.

4001(c)(1)(B). Finally, the DIP Motion fails to provide the nature and extent of any (i) adequate

protection for Associated and/or the use of the Collateral (id. 4001(c)(1)(B)(ii)) or (ii) deadlines

associated with the plan confirmation process (id. 4001(c)(1)(B)(vi)).

         24.       The DIP Motion also fails to satisfy any of the first three issues articulated by the

Western Pacific court. Overall, it is not supported by any evidence – there are no schedules, no

declaration, no projections and no budget.

         25.       First, there is nothing to support the contention that the proposed financing is an

exercise of Debtors’ sound and reasonable business judgment. Unlike in Western Pacific, Debtors

offer no evidence to show they are “potentially profitable” should they borrow another $6.5 million

at a 12.5% annual interest rate. There is also nothing to support Debtors’ ability to repay the DIP



                                                     8
HB: 4823-0045-9439.1
                       Case 19-41545    Doc# 38      Filed 12/24/19      Page 8 of 12
Loan within a year. Indeed, Debtors have refused to provide this Court with any insight into its

precarious financial status and offer nothing to suggest a viable path forward in these cases.

         26.       Second, there is only a bald assertion that Debtors were unable to obtain unsecured

credit under Section 503(b)(1), which does not satisfy Debtors’ evidentiary burden.

         27.       Third, there is nothing to support that the DIP Loan is in the best interest of the

estates and their creditors. While the proposed DIP Loan claims that it will only be secured by

post-petition collateral and proceeds generated therefrom, Associated has serious concerns

regarding Debtors’ ability and honesty in accounting for, preserving, protecting and segregating

the pre- and post-petition collateral. Associated has a first priority secured lien in, among other

things, Debtors’ Inventory and accounts receivables, which extends to their proceeds. See 11

U.S.C. § 552(b)(1). The DIP Motion fails to provide any: (i) schedule or detail regarding these

assets or their value as of the Petition Date, (ii) indication of how Debtors will segregate the pre-

and post-petition Collateral, (iii) information on whether Debtors have the capacity or ability to

segregate the Collateral, and (iv) safeguards to avoid commingling. Likewise, the DIP Motion

fails to show how Debtors will effectively maximize the pre-petition Collateral. At a minimum,

this Court should allow for an investigation period to confirm the Collateral’s amount and value

and assured that it is safeguarded.

         28.       The DIP Motion’s lack of detail coupled with Debtors’ past fraudulent conduct

and/or gross mismanagement and Debtors refusal to even discuss these issues with Associated

until December 23rd have only amplified Associated’s concerns. Historically, Debtors have been

unable to properly and reliably track and report the Collateral. Instead, they have overstated and

fabricated Inventory figures and diverted accounts receivable proceeds. Debtors have not earned

the carte blanche that the DIP Motion seeks.



                                                    9
HB: 4823-0045-9439.1
                       Case 19-41545    Doc# 38     Filed 12/24/19     Page 9 of 12
         29.       Furthermore, the DIP Motion does not provide Associated any adequate protection

or offer any mechanism by which to disburse the current and future pre-petition cash collateral to

Associated. Debtors have no authority to use and admit that they have no need to hold on to this

cash collateral, or for that matter any of Associated’s Collateral, under the proposed DIP Loan

structure. To the extent it needlessly chooses to endanger Associated’s Collateral by doing so, it

should be required to provide Associated with adequate protection.

         30.       Finally, the DIP Motion does not ask to use cash collateral, Debtors have not filed

a cash collateral motion, and Associated explicitly refused to consent to Debtors’ use of cash

collateral. Thus, it is unclear how Debtors have funded operations since the Petition Date without

violating section 363(c) of the Code. This is yet another cause for concern that highlights

Associated’s fears with the proposed DIP Loan structure going forward. Debtors should provide

this Court and its creditors an explanation and proof that no cash collateral has been used since the

Petition Date before any relief is granted in their favor.

         WHEREFORE, Associated respectfully requests that this Court: (i) deny Debtors’ use of

cash collateral; (ii) deny the current DIP Motion as inadequate and require them to file another

more fulsome motion; and (iii) grant such other relief as is just and equitable.




                                                   10
HB: 4823-0045-9439.1
                       Case 19-41545   Doc# 38     Filed 12/24/19     Page 10 of 12
Dated this 24th day of December, 2019                 Respectfully submitted,



                                                      By: /s/ Michael D. Fielding

                                                      John J. Cruciani
                                                      KS 16883
                                                      Michael D. Fielding
                                                      KS 20562
                                                      Husch Blackwell LLP
                                                      4801 Main Street, Suite 1000
                                                      Kansas City, MO 64112
                                                      Tel: 816.983.8000
                                                      Fax: 816.983.8080
                                                      john.cruciani@huschblackwell.com
                                                      michael.fielding@huschblackwell.com

                                                      - and –

                                                      John P. Sieger (admitted pro hac vice)
                                                      Illinois Bar No. 6240033
                                                      Paul T. Musser (admitted pro hac vice)
                                                      Illinois Bar No. 6304946
                                                      Charles A. DeVore (admitted pro hac vice)
                                                      Illinois Bar No. 6305736
                                                      Katten Muchin Rosenman LLP
                                                      525 W. Monroe Street
                                                      Chicago, IL 60661-3693
                                                      Tel: 312.902.5200
                                                      Fax: 312.902.1061
                                                      paul.musser@katten.com
                                                      charles.devore@katten.com
                                                      john.sieger@katten.com

                                                      Counsel for Associated Bank, N.A.




                                                 11
HB: 4823-0045-9439.1
                       Case 19-41545   Doc# 38   Filed 12/24/19    Page 11 of 12
                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of December, 2019, the above and foregoing
document was filed electronically using CM/ECF and a true and correct copy of the above and
foregoing was served as follows:

         __X__ upon filing, the CM/ECF system sent notification to Debtor’s counsel and
               all parties participating in the CM/ECF system in this matter.


                                                 /s/ Michael D. Fielding
                                                 Attorney




                                                   12
HB: 4823-0045-9439.1
                       Case 19-41545   Doc# 38     Filed 12/24/19    Page 12 of 12
